Exhibit 10.1




License Agreement







This License Agreement ("Agreement") is entered into as of the 11th day of
August, 2008 by and between BioForce Nanosciences, Inc. ("BIOFORCE"), a Delaware
corporation with its principal place of business located at 1615 Golden Aspen
Dr., Ste 101, Ames, IA 50010-8098 USA, and Aspera Corp. (“ASPERA”), a Delaware
corporation with its principal place of business located at 2424 Camden Drive,
Ames, IA 50010, both together “Parties” and separately a “Party”.  




INTRODUCTION

ASPERA is a startup developer of ultraminiaturized biomolecular detection
systems, assays, and devices.   ASPERA wishes to obtain the right to utilize
certain of BIOFORCE’s intellectual property (“BFIP”), as later defined, for the
purposes of developing products made in accordance with the BFIP, licensing
intellectual property developed based upon the BFIP, and sublicensing the BFIP.
 BIOFORCE wishes to license the BFIP to ASPERA for such use subject to the terms
and conditions contained herein.




1.  DEFINITIONS

The following terms, when used in this Agreement shall have the following
meanings:

   1.1  “Territory” means worldwide.




   1.2   “BFIP” means the intellectual property set forth on Exhibit A and
licensed hereunder by BIOFORCE to ASPERA.  

      

   1.3   “Technology” means existing technical data and information provided to
ASPERA and pertaining to the BFIP.

     

   1.4  “Net Sales Price” means The amount invoiced on sales of Licensed
Products, less a) amounts repaid or credited by reason of rejection or return,
and b) to the extent separately stated on the invoice, taxes levied on the
production, sale, transportation, delivery or use and paid by ASPERA.




   1.5  “Licensed Products” means any product or part thereof, which is covered
in whole or in part by the BFIP, or products made in accordance with or by means
of Licensed Processes.

 

  1.6  “Licensed Processes” means any process which is covered in whole or in
part by the BFIP.

      

   1.7

"Combination Products" shall mean any product which contains essential
components containing intellectual property independent of the BFIP, of which a
Licensed Product is a component

 

2.   Authority.  

2.1

Authorizations and Commitment.  Subject to the terms of this Agreement, ASPERA
is hereby granted the right to make and have made, to use and to have used, to
sell and have sold Licensed Products and to practice Licensed Processes and to
use the Technology, in the Territory, all in accordance with this Agreement.
 With these authorizations, ASPERA commits to use its best commercial efforts to
effect introduction of the Licensed Products into the commercial market as soon
as practicable, consistent with sound and reasonable business practice and
judgment, and to keep Licensed Products reasonably available to the public.

  2.2  Term and Exclusivity.  The Term of this Agreement is set forth in
paragraph 9; and the nature of the license rights granted are as set forth on
Exhibit B.  

  2.3  Sublicense.  ASPERA shall have the right to sublicense for use any or all
of the rights and privileges granted to ASPERA in this Agreement subject to the
following:

a) Any such sublicense will contain provisions which obligate the Sublicensee to
ASPERA to at least the same extent that ASPERA is obligated to BIOFORCE under
this Agreement;

b) ASPERA agrees that any such sublicense will not be transferable except to
BIOFORCE or ASPERA.

c) ASPERA agrees to inform BIOFORCE of every fully executed sublicense involving
the BFIP and to provide a copy of each such sublicense to BIOFORCE upon the
latter’s request; and

d) ASPERA shall not receive from sublicensees anything of value in lieu of cash
payments in consideration for any sublicense under this Agreement, without the
express prior written permission of BIOFORCE.




-1-






  2.4  Ownership.  The BFIP and the Technology, and, as applicable, any
inventions and discoveries covered by the BFIP or the Technology and all
divisions, continuations, continuations-in-part, reissues, reexaminations, or
extensions, and any letters patent that issue thereon, whether developed by a
Party or others, shall be and remain the sole property of BIOFORCE, and ASPERA
shall be obligated and promptly cooperate to transfer such property to BIOFORCE
upon request and without reimbursement.  

2.5   First Right of Refusal.  To the extent ASPERA creates any inventions
related to the business of BIOFORCE, as it is defined in Section 6 of this
Agreement, BIOFORCE is hereby given an option to exclusively purchase or license
such inventions for their fair market value and, in the case of a license, on
market terms (each as determined, in the event of a dispute, by an arbitrator)
and a first right of refusal to exclusively purchase or license such inventions
on the same terms as ASPERA proposes to sell or license such inventions to any
third party.   

   




3.  Payments and Reporting to BIOFORCE.

    3.1  

Royalties.  ASPERA shall  pay BIOFORCE a) a royalty fee of ten percent (10%) of
the Net Sales Price of all Licensed Products; b) a royalty fee on the Net Sales
Price of all Combination Products determined by multiplying ten percent (10%) by
a fraction, the numerator of which shall be i) ASPERA’s list price of the
Licensed Product in uncombined form; or ii) if ASPERA does not sell the Licensed
Product in uncombined form, the average list price of all non-combination
products of others competitive with the Licensed Product; and the denominator of
which shall be ASPERA’s list price of the Combination Product, provided that in
any event the royalty rate will not be less than two percent (2%) of the Net
Sales Price of any Combination Product, and c) in the case of sublicenses,
thirty-three percent (33%) of all sublicense income (e.g., license fees, royalty
fees, etc.).  

   3.2  Reports.  ASPERA shall, within thirty (30) days after the end of each
calendar, quarter deliver to BIOFORCE true and accurate reports of its
activities as pertinent to the royalty calculations in 3.1 hereunder.  Among
other things, these reports shall identify which Elements of the BFIP, as
defined and described in Exhibit A to this Agreement, apply to each Licensed
Product, Licensed Process, Combination Product, or sublicense.

  3.3  Payments.  ASPERA shall make payment to BIOFORCE of all royalty amounts
due for each calendar quarter, which shall be based upon ASPERA’s cash receipts
for the quarter, within thirty (30) days of the end of the calendar quarter.

  3.4   Minimum Royalty Payments.  ASPERA’s license rights are subject to the
payment to BIOFORCE of certain minimum royalties as set forth in Exhibit C to
this Agreement.  For any year for which the quarterly royalty payments, as
described in Section 3.1, do not in total meet the minimum figure for any
element of the BFIP, a minimum royalty payment shall be due on January 31 of the
following year for that element of the BFIP.  If ASPERA fails to make the
minimum royalty payment for an element of the BFIP by the January 31 deadline,
its license rights to that element of the BFIP shall be terminated.

  3.5  Payments to ASPERA for CellWell.  In recognition of ASPERA’s anticipated
contribution to the value of the CellWell element of the BFIP, BIOFORCE agrees
to remit to ASPERA, on a quarterly basis, thirty-three percent (33%) of
licensing or royalty revenue it receives from licensing of that technology to
any party other than ASPERA.

  3.6  Late Payments.  Late payments shall be subject to an interest charge of
one and one-half percent (1.5%) per month.

 3.7 Maintenance of Records and Review.  ASPERA shall maintain all appropriate
books, records, and correspondence with respect to the performance of its
obligations hereunder, and BIOFORCE shall have the right, upon reasonable
notice, to review or have reviewed, at its own expense, such materials.  In the
event that any such inspection shows any under reporting or underpayment in
excess of five percent (5%) for any twelve (12) month period, then ASPERA shall
pay the cost of such examination.  

 

4.  Other Obligations.

   4.1

Patent Prosecution.  Decisions regarding pursuit of patents, and maintenance or
defense of issued patents, on the BFIP, shall be made solely by BIOFORCE, and
the cost of pursuit, maintenance or defense of said patents shall be the
responsibility of BIOFORCE.  It is understood that BIOFORCE is under no
obligation to pursue patent coverage, defend patents once issued or maintain the
patents on the BFIP.  If BIOFORCE chooses not to pursue, maintain or defend a
patent on the BFIP, ASPERA may elect to pay for the cost of having said patent
pursued, maintained or defended in order to protect its rights under this
Agreement. If ASPERA makes such an election, BIOFORCE shall proceed with said
patent action at ASPERA’s expense.

   4.2

 Infringement.  ASPERA shall inform BIOFORCE promptly in writing of any alleged
infringement of the BFIP by a third party and of any available evidence thereof.

    

5.  Reciprocal Obligations and Rights.


-2-







5.1  Consulting.   Each Party may purchase from the other services at the rate
of $75.00/hour plus expenses as reasonably required and requested.

5.2  Patterned Surface Services.  BIOFORCE shall utilize ASPERA’s services for
fulfillment of its surface patterning business, so long as ASPERA is capable of
performing such services, and does so in a timely manner.  BIOFORCE will provide
the substrates, SPTs and biological materials to ASPERA, and ASPERA will pattern
the surface according to specifications and quality check the patterns.
 ASPERA’s fee for performing this service for the first twelve months of this
agreement shall be fifty percent of BIOFORCE’s gross sales price of the
patterned surface, after deduction for the cost of the BIOFORCE provided
biological materials if those have not been provided to BIOFORCE by the
customer.  ASPERA’s fee for performing this service after the first twelve
months of this agreement shall be agreed upon by the parties at a later date.
 If the parties are unable to agree upon a mutually acceptable fee for ASPERA’s
performance of these services after twelve months, BIOFORCE will have no further
requirement to utilize ASPERA’s services for fulfillment of its surface
patterning business.

6.  Non Compete.  ASPERA agrees that it will not engage in any activities which
compete with the business of BIOFORCE, with BIOFORCE’s business being defined as
the development and sale of tools, services, and consumable products, including
but not limited to i) instrumentation, ii) consumable support products for said
instrumentation, and iii) assays, kits,  and services, for conducting live cell
research.  Such development and subsequent commercialization may include
co-development partnerships with third party users of the tools, services, and
consumable products.  However, notwithstanding the prior sentence, it is agreed
that this section shall not prohibit ASPERA from pursuing the development and
commercialization of ultraminiaturized biomolecular detection systems, assays,
or devices.

  

7.  ASPERA Obligations and Rights.

    7.1   ASPERA Personnel, Offices, and Capabilities.  ASPERA represents that
it has and will have the necessary qualified personnel available in order to
effectively perform its obligations under this Agreement.

    7.2  Taxes. ASPERA agrees to pay all local taxes and duties relating to
ASPERA’s responsibilities and obligations.

    




8.  Confidentiality.

8.1   Proprietary Property.  Use of BIOFORCE or BIOFORCE licensed trademarks,
copyrights, or trade secrets by ASPERA is specifically prohibited except and
only to the extent permitted herein.  Except as specifically authorized in
writing by BIOFORCE and only as agent on behalf of BIOFORCE as sole owner or
licensee of all such rights, ASPERA has not and shall not register or assist in
the registration of any such BIOFORCE trademark, copyright, or trade secret or
anything similar thereto, and to the extent it has, hereby assigns any and all
such rights it ever acquired to BIOFORCE.

8.2  Confidentiality.  ASPERA acknowledges that the BFIP, Licensed Products,
Licensed Processes and Technology, and information relating to BIOFORCE'
business, marketing, and future plans, are and constitute valuable assets and
Trade Secrets of BIOFORCE which are proprietary to BIOFORCE and may also be
subject to an assertion of confidentiality by one or more licensors of BIOFORCE
("Confidential Information").  Accordingly, ASPERA agrees that any disclosure of
any nature it may make of Confidential Information would constitute a serious
and material loss to BIOFORCE and is good cause for immediate termination.
 Likewise, BIOFORCE acknowledges that it may receive similar proprietary
information from ASPERA  Therefore, each of BIOFORCE and ASPERA agrees; i) not
to disclose any Confidential Information or proprietary information of the
other, as the case may be, to any employee, agent, or other party, including a
prospect, except as permitted by and in furtherance of this Agreement, and then
only to such people or entities who have a need to know and are subject to a
‘Confidentiality Agreement’ consistent with the restrictions herein and no less
strict than those ASPERA or BIOFORCE, as the case may be, applies to its own
confidential information or in the form approved by the other party from time to
time, and ii) to take all reasonable precautions to prevent unauthorized parties
from discovering, acquiring, or using Confidential Information or proprietary
information of the other.

8.3  Survival of Confidentiality.  Notwithstanding any other provisions of this
Agreement, the obligations of confidentiality of this paragraph shall survive
the termination or expiration of this Agreement.




9.  Term.  

9.1

Initial Term.  The initial Term of this Agreement is five years unless earlier
terminated pursuant to this Agreement.  

9.2

Early Termination.  This Agreement shall terminate automatically and immediately
if either party becomes insolvent.  This Agreement may be earlier terminated by
either party if the other materially breaches it and does not cure the breach
within 30 days after written notice.  Upon termination, ASPERA may not engage in
any new sales or licensing prospect activity and shall (except if the
termination is for confidentiality or, insolvency reasons) have 6 months to sign
any in process sales or licensing prospects in the Territory. Following any
termination, ASPERA shall promptly submit to BIOFORCE, subject to BIOFORCE’
concurrence, a list and activity status of all such sales or licensing
prospects.  Following the termination, or 6 month period as applicable, ASPERA
shall cease to engage in any of the authorized activities or use any
Confidential Information and shall return the same to BIOFORCE as it shall
direct

 

-3-








.

9.3

Subsequent Terms.  After the initial Term, this Agreement may be renewed for one
year Terms if both Parties mutually agree to do so in writing prior to the
expiration of the current Term.




10.  Disputes and Law. Any controversy or claim arising out of or relating to
this Agreement, including its performance, or breach, shall only be settled in
accordance with the following sequence of dispute resolution procedures.  First,
executive officers of the Parties must meet to attempt to resolve their
differences based upon advance written submissions to each other, if the Parties
day to day relationship managers, including the BIOFORCE regional office
management, are unable, after reasonable effort, to resolve their issues.
 Second, if the executives are unable to resolve their issues, the Parties shall
submit to mediation under the Commercial Rules of the American Arbitration
Association in the designated location of the Party against whom the claim is
made.  For BIOFORCE, that location is Ames, IA.  Thereafter, any issues still
remaining unsettled may only be resolved in the applicable federal or state
courts for Ames, IA.  However, no dispute may be brought by a Party more than
two years after such Party first became aware of the matter.  This Agreement
shall be interpreted in accordance with the laws of the State of Iowa, USA,
without regard to its conflicts of laws provisions.   




11.  Export Control. The Parties acknowledge that the export and re-export of
the BFIP, Licensed Products, Licensed Processes or Technology may become subject
to United States (USA) export controls. ASPERA shall comply at all times with
any applicable USA export controls and furnish and supply such information to
BIOFORCE as BIOFORCE may reasonably request in order to  satisfy its obligations
under any such USA  law.




12. Limitation on Remedies.  Under no circumstances shall either party be liable
to the other party by reason of breach, termination, or non-renewal of this
Agreement for any consequential, general, or special damages even though the
Parties may be aware of the possibility of such damages.




13.  Miscellaneous.  

13.1

Independence and Authority.  The parties hereto are independent contractors
solely responsible for their own business operation and compliance obligations.
 Each represents to the other full authority to enter into this Agreement and
all proper and required authority to perform its obligations hereunder.

13.2  Severability.  If any provision of this Agreement shall be deemed illegal
or unenforceable, such illegality or unenforceability shall not affect the
validity and enforceability of any legal and enforceable provisions hereof, this
Agreement shall be construed as if such illegal and unenforceable provisions had
not been inserted herein, unless such illegality or unenforceability shall
destroy the Agreement's underlying business purpose.

13.3 Assignment.  This Agreement may not be assigned in whole or in part by any
Party hereto without the prior written consent of all Parties.

13.4

Entire Agreement.  This Agreement, including the referenced and attached
Exhibits, constitutes the entire agreement between the Parties with respect to
the matters herein and supersedes all prior understandings and agreements
relating to such matters.  No modification of this Agreement will be effective
unless in writing signed by both Parties and referencing this Agreement.   

13.5  Non-Recruitment.  Both parties agree, during the Term and for a one year
period thereafter, not to recruit or hire, without the written approval of the
other, any employee or agent acting on behalf of the other during the Term.  If
either party hires an employee in violation of this provision, it shall pay to
the other party a penalty equal to the annual salary of the employee so hired.

13.6

Notices.  All notices under this Agreement shall be in English and shall be in
writing and given by registered airmail, cable, telex (acknowledged by
answerback) or facsimile addressed to the parties at the addresses set forth
above, or to such other address of which either party may advise the other in
writing.  Notices will be deemed given when sent.

13.7

Force Majeure.  Neither party shall be in default hereunder by reason of any
failure or delay in the performance of any obligation under this Agreement where
such failure or delay arises out of any cause beyond the reasonable control and
without the fault or negligence of such party.  Such causes shall include,
without limitation, storms, floods, other acts of nature, fires, explosions,
riots, war or civil disturbance, strikes or other labor unrest, embargoes and
other governmental actions or regulations which would prohibit either party from
ordering or furnishing PRODUCTS or from performing any other aspects of the
obligations hereunder, delays in transportation, and liability to obtain
necessary labor, supplies or manufacturing facilities.  If, however, such
condition continues beyond 90 days, the other party may terminate upon Notice,
but no liability shall apply to such cause for termination.

 

-4-








13.8  Language.  All documents, reports, notices, and other information required
to be provided hereunder, shall be provided in English unless the Parties
separately and specifically agree otherwise in writing as an amendment hereto.

  13.9  Signatures.  This agreement may be signed in any number of counterparts,
any one of which when so executed shall be taken to be an original, and all of
which when taken together shall constitute one and the same Agreement.
 Facsimile transmissions of signatures shall be taken to be original signatures.

 

 




In Witness Whereof, each Party represents that it has full power and authority
to enter into and perform this agreement, that the person signing it has been
properly authorized and empowered to do so, and that each has carefully reviewed
it and consulted with such experts and advisors as each deemed appropriate.










Agreed to as of the above date by:




ASPERA CORP.







By /s/ Saju Nettikadan__________________________________________

Saju Nettikadan, President

 




Agreed to and Accepted at Ames, IA by:




BIOFORCE NANOSCIENCES, INC.







By /s/ Kerry M. Frey____________________________________________

Kerry M. Frey

President and Chief Executive Officer




 

 

-5-

 

 









Exhibit A to License Agreement

Between BioForce Nanosciences, Inc. and Aspera Corp.




Intellectual Property Elements Licensed to Aspera Corp. (the BFIP)







ViriChip™: A novel, patented device for detection and identification of known
and unknown pathogens. US Patent No.  6,897,015 and US Patent Application No.
20050239193




Chip On A Tip™ (COAT): A patented ultraminiaturized device for detection of
biomarkers from extremely small sample volumes (e.g., a single cell). US Patent
No. 7,344,832




Force Panning: A patented method for differentiating between materials bound to
surfaces by virtue of their binding force. US Patent No. 7,060,448 and US Patent
Application No. 20050059091




Force Assessment Screening Technology (FAST): A novel method for screening
intermolecular interactions based on direct force measurements at the molecular
level. US Patent Application No. 20030186311




CellWell™: A novel device for detection of multiple biomarkers from a single
cell.




NanoArrays. Protein arrays with sub-micron feature sizes.  US Patent No.
6,573,369  













Exhibit B to License Agreement

Between BioForce Nanosciences, Inc. and Aspera Corp.




Nature of License Rights










Element of BFIP

Nature of License Rights

ViriChip

Non-exclusive license







Chip On A Tip

Non-exclusive license







Force Panning

Non-exclusive license







Force Assessment Screening Technology

Non-exclusive license







CellWell

Non-exclusive license







NanoArrays

Non-exclusive license



















A Non-exclusive license means that BIOFORCE may grant license rights to other
parties to use that Element of the BFIP.





 




Exhibit C to License Agreement

Between BioForce Nanosciences, Inc. and Aspera Corp.




Minimum Royalty Payments







The minimum royalty payment for each Element of the BFIP, for each calendar
year, is as follows:




2008 – no minimum




2009 – no minimum




2010 - $5,000




2011 - $10,000




2012 - $20,000




2013 - $50,000




2014 and beyond – Prior year minimum +10%













-6-






 


